IN THE SUPREME COURT OF THE STATE OF DELAWARE

 CHRISTOPHER CAMPBELL,                 §
                                       §
       Defendant Below,                §   No. 165, 2022
       Appellant,                      §
                                       §   Court Below: Superior Court
       v.                              §   of the State of Delaware
                                       §
 STATE OF DELAWARE,                    §   Cr. I.D. No. 2102000228 (S)
                                       §
       Appellee.                       §

                           Submitted: May 25, 2022
                           Decided:   May 31, 2022

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                 ORDER

      After consideration of the notice to show cause and the appellant’s response,

it appears to the Court that:

      (1)    On May 16, 2022, the appellant, Christopher Campbell, filed this

appeal from a Superior Court order dated and docketed on October 22, 2021, that

sentenced him for a violation of probation. The Senior Court Clerk issued a notice

directing Campbell to show cause why the appeal should not be dismissed as

untimely filed. Under Supreme Court Rules 6 and 11, a timely notice of appeal

should have been filed on or before November 22, 2021.

      (2)    In response to the notice to show cause, Campbell challenges various

actions by Probation and Parole and asserts that he was not in violation of his
probation. He explains the delay in filing the notice of appeal by stating, “I thought

I was guilty but [I’m] not.”

       (3)    A notice of appeal must be timely filed to invoke the Court’s appellate

jurisdiction.1 A notice of appeal must be received by the Court within the applicable

time period to be effective.2 Unless an appellant can demonstrate that the failure to

file a timely notice of appeal is attributable to court-related personnel, an untimely

appeal cannot be considered.3 The failure to file a timely appeal in this case is not

attributable to court-related personnel. Therefore, the appeal must be dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                            BY THE COURT:


                                            /s/ Karen L. Valihura
                                            Justice




1
  Carr v. State, 554 A.2d 778, 779 (Del. 1989).
2
  DEL. SUPR. CT. R. 10(a).
3
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).


                                                  2